                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                  DOCKET NO. 4:10-CR-80-2FL

United States Of America                          )                    AMENDED JUDGMENT
                                                  )
                 vs.                              )
                                                  )
Jamekia Duprell Hines                             )
                                                  )
   On August 7, 2012, Jamekia Duprell Hines appeared before the Honorable Louise W. Flanagan, U.S.
District Judge in the Eastern District of North Carolina, and upon an earlier plea of guilty to Distribution of
5 Grams or More of Cocaine Base (Crack) and Aiding and Abetting, in violation of 21 U.S.C. § 841(a)(1)
and 18 U.S.C. § 2, was sentenced to the custody of the Bureau of Prisons for a term of 86 months.
Additionally, it was ordered by the court that the defendant be placed on supervised release for 3 years upon
release from imprisonment. Jamekia Duprell Hines was released from custody and the term of supervised
release commenced on July 14, 2017.

   From evidence presented at the revocation hearing on June 28, 2019, the court finds as a fact that Jamekia
Duprell Hines, who is appearing before the court with counsel, has violated the terms and conditions of the
judgment as follows:

   1. Using a controlled substance.
   2. Using a controlled substance.
   3. Using a controlled substance.

   IT IS, THEREFORE, ORDERED AND ADJUDGED that the supervised release term heretofore
granted be revoked, and the defendant is ordered committed to the custody of the Bureau of Prisons or its
authorized representative for imprisonment for a period of 1 day.

   IT IS FURTHER ORDERED that upon release from imprisonment, the defendant shall be on
supervised released for a period of 13 months under the conditions originally imposed. The condition
requiring participation in vocational training is stricken.

   IT IS FURTHER ORDERED that the Clerk provide the U.S. Marshal a copy of this Judgment and
same shall serve as the commitment herein.

   This the 3rd day of July, 2019.


                                                       Louise W. Flanagan
                                                       U.S. District Judge
